ACCEPTED
                                                                                            12-15-00019-CR
                                                                                TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                       3/5/2015 11:11:45 PM
                                                                                               CATHY LUSK
                                                                                                     CLERK

                                    No. 12-15-00019-CR

 LEE VINCENT                                   §    IN THE COURT OF APPEALS
                                                                     FILED IN
     Appellant                                 §                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                                               §
 vs.                                           §    12TH   JUDICIAL 3/5/2015
                                                                    DISTRICT 11:11:45 PM
                                                                         CATHY S. LUSK
                                               §                             Clerk
 THE STATE OF TEXAS,                           §
     Appellee                                  §    AT TYLER, TEXAS

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      21-DAY REQUEST

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                              I.

       Appellant’s brief in this matter is due on 5 March 2015. No prior extensions have

been requested.

                                              II.

       Mr. Vincent’s mother notified counsel yesterday that he no longer desires to

pursue his appeal. Counsel is requesting an additional three weeks to either verify with

Mr. Vincent that that is his desire or to complete the brief in this matter. Should he in

fact wish to terminate this appeal, the resources of the Court and the State’s attorney

would be best served by permitting a brief extension to pursue that end.

                                              II.

       No prior extensions have been requested and is respectfully prayed that the in the

interest of justice, the Court grant this motion.
       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by twenty-one days.

                                          Respectfully submitted,

                                          /s/Austin Reeve Jackson
                                          Texas Bar No. 24046139
                                          112 East Line, Suite 310
                                          Tyler, TX 75702
                                          Telephone: (903) 595-6070
                                          Facsimile: (866) 387-0152


                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by facsimile concurrently with its filing.

                                          /s/Austin Reeve Jackson